52 F.3d 334
75 A.F.T.R.2d 95-1717
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.A.R. SALMAN, individually and as Trustee of Tuesday Companyand Wednesday Company, Plaintiff-Appellant,v.Charlotte JAMESON, individually and as Internal RevenueAgent;  First Centennial Title Company of Nevada;  StevenKosach, District Judge, Second Judicial District;  RobertRose, Justice of the Supreme Court of Nevada, Defendants-Appellees.
No. 94-17081.
United States Court of Appeals, Ninth Circuit.
Submitted April 4, 1995.*Decided April 7, 1995.

Before:  BROWNING, SNEED, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
A.R. Salman appeals pro se the district court's dismissal for failure to state a claim of his action alleging that agents of the Internal Revenue Service, Centennial Title Company, and Nevada state judges committed extortion and defrauded him.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm for the reasons stated in the district court's orders granting the defendants' motions to dismiss.


3
Salman raises numerous issues on appeal which were neither raised in his complaint nor considered by the district court.  We decline to address these issues for the first time on appeal.  See Green v. Christiansen, 732 F.2d 1397, 1400 n. 1 (9th Cir.1984).


4
We grant Charlotte Jameson's request for sanctions in the amount of $2000 because the result is obvious and Salman's argument that the Internal Revenue Service is not a government agency is wholly without merit.  See 28 U.S.C. Sec. 1912;  Fed.R.App.P. 38;  Wilcox v. Commissioner, 848 F.2d 1007, 1008-09 (9th Cir.1988).


5
AFFIRMED WITH SANCTIONS.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3